DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a DIV of 15/991,545, which is a CON of 15/299,532, which is a CON of PCT/US2015/027438, which claims priority to Provisional Application No. 61/984,523, filed on 4/25/2014.
Claim Status
	Claims 1-27 are cancelled and claims 28-47 are pending.
Claim Objections
Claims 37-38 are objected to because of the following informalities:  the term terephthalaldehyde in claim 37 and the term polycyclocarbonate in claim 38 are mis-spelled.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 39-41 and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 39 is missing a period. Claim 40 is indefinite because the identity of the compound is ill-defined when t = 1. Claims 41 and 43-47 depend from claim 40 but fail to remedy the deficiency and they are therefore indefinite as well. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28 and 31-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/028292 A1 to Marks et al.
It is noted of the pending claims that they are product-by-process claims for which the determination of patentability is based on the product itself and does not depend on the method of making. See MPEP 2113(I). Marks et al. discloses the following dicyclocarbonate

    PNG
    media_image1.png
    165
    233
    media_image1.png
    Greyscale

(p. 11), wherein Ar is an arylene such as phenylene and R-1-3 are hydrogen, (cyclo)alkyl or (cyclo)aryl. This compound can be viewed as a product of a method involving a dicarbonyl compound, a compound having a carbon-carbon triple bond, and carbon dioxide, and a hydrogenation of the carbon-carbon double bonds. Since the method recited in claim 28 does not preclude further synthesis steps, it may include a hydrogenation of carbon-carbon double bonds. Consequently, the prior art dicyclocarbonate is a species of the claimed polycyclocarbonate and claim 28 is anticipated. So are claims 31-32 and 34-36. Regarding claim 33, the prior art compound includes divinylbenzene dicyclocarbonate (see examples), which has a MW less than 1,500. Claims 37 and 38 are anticipated for the same reason because divinylbenzene dicyclocarbonate can be viewed as being prepared from terephthalaldehyde and acetylene.

Claims 28-30, 34-36 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toullec et al., Tetrahedron Letters 41 (2000) 5527-5531.
Toullec et al. discloses the following dicyclocarbonate:

    PNG
    media_image2.png
    112
    210
    media_image2.png
    Greyscale

which can be viewed as a product of a method involving, say, the following dicarbonyl

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,
acetylene and carbon dioxide, and other additional synthesis steps, wherein L can be H or some chemical group that that can be abstracted to form the carbon-carbon double bond. Claims 28-30, 34-36 and 38 are therefore anticipated.
Allowable Subject Matter
Claims 39-41 and 43-47 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 42 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The compounds as defined in these claims are not disclosed or rendered obvious by the prior art of record.
Other Notable Prior Art
	The polycyclocarbonate of claim 28 is also disclosed in US 2013/0323491 A1, WO 2011/061452 A2, CN 104559681 A, WO 2007/055929 A1, US 3,541,087 and US 2011/0313177 A1. US 8,741,988 B2 discloses a method of preparing the ethylenically unsaturated carbonate

    PNG
    media_image4.png
    191
    170
    media_image4.png
    Greyscale

by the same method as that recited in claim 28. However, it fails to disclose or suggest a polycyclocarbonate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762